Citation Nr: 0926813	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-24 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for dysentery and 
gastroenteritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the St. 
Louis, Missouri Department of Veterans' Affairs (VA) Regional 
Office (RO).  The case has since been transferred to the 
Hartford, Connecticut VARO.

In the November 2006 rating decision on appeal, the RO denied 
the Veteran's claims for service connection for dysentery and 
gastroenteritis as no new and material evidence had been 
received.  Regardless of the RO's decision, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

This case was previously remanded by the Board in April 2009.  
In this decision, the Board noted the Veteran's contention 
that the May 2006 claim for service connection for status 
post sigmoid resection for large bowel obstruction due to 
diverticulitis (claimed as colostomy), is inextricably 
intertwined with the appeal before the Board to reopen the 
claim for dysentery and gastroenteritis, citing Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), where the United 
States Court of Veterans Appeals held that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered.  The Board however, determined that Harris was 
inapplicable in this case as the issue of service connection 
for status post sigmoid resection for large bowel obstruction 
due to diverticulitis (claimed as colostomy) was adjudicated 
by a January 2008 rating decision and the Veteran had not 
filed a timely appeal.  Thus the Board construed this 
contention as a petition to reopen the claim for service 
connection for status post sigmoid resection for large bowel 
obstruction due to diverticulitis (claimed as colostomy), and 
referred the matter back to the RO for further development.

The issue of service connection for dysentery and 
gastroenteritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1947 RO decision denied service connection for 
dysentery and gastroenteritis, finding that neither dysentery 
nor gastroenteritis was shown by the evidence of record.

2.  The evidence added to the record since the February 1947 
RO decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for dysentery and gastroenteritis.


CONCLUSIONS OF LAW

1.  The RO's decision of February 1947, which denied service 
connection for dysentery and gastroenteritis, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  New and material evidence having been received, the claim 
for service dysentery and gastroenteritis, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  The Board acknowledges that the Veteran was properly 
informed of the specific information necessary to 
substantiate a claim based on the need for the submission of 
new and material evidence.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  However, as the Board finds that new and 
material evidence has been received and the claims for 
service connection for dysentery and gastroenteritis is 
reopened, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

Pertinent Laws and Regulations

A February 1947 RO decision denied service connection for 
dysentery and gastroenteritis, finding that neither dysentery 
nor gastroenteritis was shown by the evidence of record.  The 
Veteran did not appeal and the February 1947 RO decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2008).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis 

The evidence of record at the time of the February 1947 RO 
decision included service treatment records, a private 
medical record and a statement from the Veteran.  In a 
February 1947 statement, the Veteran claimed that he was 
treated for a stomach condition in the Naval Hospital in 
Bainbridge, Maryland for two weeks and he was treated from 
July 1945 to September 1945 for dysentery.  Service treatment 
records reflect the Veteran was treated for gastroenteritis 
in October 1944 and December 1945 with a noted history of 
dysentery occurring in 1945.  In addition, the separation 
examination noted the Veteran had a history of dysentery in 
1944.  A May 1947 private medical report noted that the 
Veteran was diagnosed with a functional spasm of the duodenum 
although this was not enough for a diagnosis of an ulcer.  

The new evidence of record submitted after the February 1947 
RO decision includes a lay statement from the Veteran's 
fellow service member, the Veteran's multiple contentions, 
service personnel records and VA outpatient treatment 
reports.  In a May 1947 lay statement, a fellow service 
member reported that while he and the Veteran were stationed 
in Okinawa, the Veteran suffered from diarrhea and had been 
confined in the sick bay for eighteen days.  In multiple 
statements, the Veteran has contended that his current 
gastrointestinal disorder began during his active service and 
he has had continual problems since that time.  Service 
personnel records reflect that the Veteran had foreign 
service in the Asiatic Pacific region from October 1943 to 
November 1945.  VA outpatient treatment reports from May 1989 
to April 2007 reflect that the Veteran was variously treated 
for and diagnosed with gastrointestinal problems including:  
gastro esophageal reflux disorder (GERD), severe proctitis, 
anal stenosis, parasternal hernia and abdominal 
gastrointestinal hypomotility.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
Veteran's gastrointestinal disorder, namely dysentery and 
gastroenteritis, and relates to an unestablished fact 
regarding a currently diagnosed disability that is necessary 
to substantiate the Veteran's claims for service connection 
for dysentery and gastroenteritis.  The Board notes that the 
VA outpatient records reflect several diagnoses of 
gastrointestinal disorders apart from the Veteran's 
diverticulitis, colostomy, bowel obstructions and status post 
sigmoid resection which have been associated with a separate 
claim for service connection that is not on appeal.  The 
newly received evidence is not considered cumulative or 
redundant of the evidence of record at the time of the final 
February 1947 RO decision, and furnishes a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for dysentery and gastroenteritis.  Therefore, the 
Veteran's claim for service connection for dysentery and 
gastroenteritis is reopened.  See 38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been received, service 
connection for dysentery and gastroenteritis is reopened, and 
is granted to this extent only.


REMAND

The determination that the claim is reopened does not end the 
inquiry.  Rather, the claim now must be considered on the 
merits.  However, the Board finds that there is a further VA 
duty to assist the Veteran in developing evidence pertinent 
to his claim for service connection for dysentery and 
gastroenteritis.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  

The Board observes that while there was ample notice provided 
to the Veteran of the elements of a service connection 
claims, and the meaningful opportunities to submit evidence 
and argument regarding those elements, the Veteran may be 
prejudiced by the Board's consideration of these claims on 
the merits before the RO has had the opportunity to do so.  
As the November 2006 rating decision on appeal denied the 
claim for service connection for dysentery and 
gastroenteritis on the basis that no new and material 
evidence had been received, it appears that the RO has not 
considered the claim on the merits following the receipt of 
new evidence.  Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, n multiple statements throughout the duration 
of the appeal, the Veteran has maintained that his current 
gastrointestinal disorder began during active service and 
that he has had continual problems since that time.  In a May 
1947 lay statement, a fellow service member reported that 
while he and the Veteran were stationed in Okinawa, the 
Veteran suffering from diarrhea and had been confined in the 
sick bay for the eighteen days, the duration of their station 
there.  

Service personnel records reflect that the Veteran had 
foreign service in the Asiatic Pacific region from October 
1943 to November 1945.

Service treatment records reflect the Veteran was treated for 
gastroenteritis in October 1944 and December 1945 with a 
noted history of dysentery occurring in 1945.  A history of 
dysentery in 1944 was noted on the separation examination.  

In a May 1947 private medical report, the Veteran was 
diagnosed with a functional spasm of the duodenum, although 
this was not enough for a diagnosis of an ulcer.  

VA outpatient treatment reports from May 1989 to April 2007 
reflect that the Veteran was variously treated for and 
diagnosed with gastrointestinal problems including GERD, 
severe proctitis, anal stenosis, parasternal hernia and 
abdominal gastrointestinal hypomotility.  

The Board notes that the VA outpatient records reflect 
several diagnoses of gastrointestinal disorders, apart from 
the Veteran's diagnosed diverticulitis, colostomy, bowel 
obstructions and status post sigmoid resection, which have 
been associated with a separate claim for service connection 
that is not on appeal.  

As there is medical evidence of treatment for dysentery and 
gastroenteritis in service, medical evidence of current 
gastrointestinal disorders including GERD, severe proctitis, 
anal stenosis, parasternal hernia and abdominal 
gastrointestinal hypomotility and lay evidence of a 
continuity of symptoms since active service, a VA examination 
is necessary to obtain an opinion as to whether the Veteran's 
current gastrointestinal disorder, claimed as dysentery and 
gastroenteritis, was related to or aggravated by his active 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 
410 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for a VA gastrointestinal examination by 
an appropriate specialist to determine the 
current nature and etiology of his current 
gastrointestinal disorder.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination, to include a review 
of the service treatment reports and a 
copy of this remand.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis for 
any gastrointestinal disorders found.  The 
examiner should also express an opinion as 
to whether it is more likely, less likely, 
or at least as likely as not that any 
currently diagnosed gastrointestinal 
disorder is related to or was aggravated 
by the Veteran's active service.  A 
complete rationale for any opinions should 
be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


